Citation Nr: 0803752	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disorder, to 
include chronic obstructive pulmonary disease (COPD) and 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO denied the 
veteran's original claim for service connection for a 
respiratory disorder (characterized as bronchial asthma) in 
March 1971.  In June 2005, the veteran submitted a claim for 
service connection for a respiratory disorder (characterized 
as COPD).  In the October 2005 rating decision, the RO found 
that new and material evidence had been received, reopened a 
claim for service connection for COPD, and denied the claim 
on the merits.

The issue of entitlement to service connection for a 
respiratory disorder, to include COPD and bronchial asthma, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1971 rating decision denied service connection 
for bronchial asthma; notice of this decision was issued on 
March 19, 1971; the veteran did not enter a notice of 
disagreement with this decision within one year of notice of 
the decision.

2.  The evidence associated with the claims file subsequent 
to the March 1971 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
has a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 1971 rating decision to deny service connection 
for bronchial asthma became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's March 1971 decision is 
new and material, and the claim for service connection for 
COPD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  In light of the favorable outcome of this appeal 
with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim (reopening of 
the claim by the Board), any perceived lack of notice or 
development is not prejudicial.  See also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2007).  Because the claim has been 
reopened, any deficiency regarding notice of the basis for a 
prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).
 
New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a March 1971 rating decision, the RO denied 
the veteran's claim for service connection for bronchial 
asthma on the basis that the veteran's asthma was not 
incurred in or aggravated by his service.  Notice of this 
decision was issued on March 19, 1971.  Because the veteran 
did not submit a notice of disagreement with the March 1971 
rating decision within one year of issuance of notice of the 
decision, the March 1971 decision denying service connection 
for bronchial asthma became "final" under 38 U.S.C.A. § 
7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the March 1971 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed March 1971 rating 
decision is new and relates to the question of whether the 
veteran's bronchial asthma pre-existed service, a fact not 
established at the time of the March 1971 rating decision.  A 
June 2005 private physician letter notes the veteran has 
never had another episode of bronchial asthma since his 
military service ended and that he was never treated for 
asthma prior to military service.  The physician provides an 
opinion that the veteran has no history or clinical condition 
consistent with bronchial asthma.  The veteran's VA treatment 
records are also associated with the claims file.  The VA 
treatment records indicate that the veteran has a current 
diagnosis of COPD.  The Board finds that this evidence raises 
a reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for a 
respiratory disorder, to include COPD and bronchial asthma, 
and the claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. 
§3.156(a). 


ORDER

New and material evidence has been received, and the claim 
for service connection for a respiratory disorder, to include 
COPD and bronchial asthma, is reopened.


REMAND

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 and Supp. 2007).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) the preexisting 
disability was not aggravated during service.  

Here, the veteran's bronchial asthma was not noted on the 
service entrance examination.  Because bronchial asthma was 
not noted at the time of the April 1968 service entrance 
examination, the veteran is entitled to the presumption of 
sound condition.  38 U.S.C.A. 1111.

The record contains evidence which suggests that the 
veteran's bronchial asthma pre-existed service.  However, it 
is unclear, from the record, whether the veteran's bronchial 
asthma was aggravated by service.  For this reason, the Board 
finds that a VA examination for the purpose of obtaining 
medical opinions as to whether the veteran's bronchial asthma 
pre-existed service and whether it was aggravated by service 
would be helpful in this case.  Further, the veteran contends 
that his current COPD is related to his active service.  A 
medical opinion as to the nature and etiology of any current 
respiratory disorder should also be obtained.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Schedule the veteran for a VA 
examination of his respiratory system.  
The veteran's VA claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  Have the examiner conduct 
all necessary tests and answer the 
following questions:

(a)  Did the veteran's bronchial asthma 
clearly pre-exist service?

(b)  If so, is it at least as likely as 
not that the veteran's bronchial asthma 
was aggravated by service?

(c)  Is it at least as likely as not 
that the veteran's current respiratory 
disorder, to include COPD, initially 
manifested or is otherwise related to 
his active service?

2. Then, the AMC should readjudicate 
the claim of service connection for a 
respiratory disorder, to include COPD 
and bronchial asthma.  If the 
determination remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


